Citation Nr: 0604181	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  04-08 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of excisional biopsy of left 
quadriceps muscle. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty service from June 1981 
to September 1983.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2003, a 
statement of the case was issued in January 2004, and a 
substantive appeal was received in February 2004.  

The notice of disagreement requested a hearing before the 
Board.  However, a September 2003 letter from the veteran's 
representative indicated that the veteran would accept a VA 
examination with opinion in lieu of a hearing.  Nevertheless, 
the substantive appeal requested a local hearing at the RO, 
which was held in May 2004.


FINDING OF FACT

The VA excisional biopsy of the left quadriceps muscle in May 
2002 was not productive of any additional disability to the 
veteran caused by VA treatment. 


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits for additional disability claimed to be the result 
of a VA surgical procedures performed in May 2002 are not 
met.  38 U.S.C.A. §§ 1151, 5107 (West 2002);  38 C.F.R. 
§ 3.361 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case, and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in January 2003 and December 
2004 VCAA letters, the veteran was advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  The January 2003 letter did not fully advise the 
veteran of the requirements for claims under 38 U.S.C.A. 
§ 1151.  However, the December 2004 letter fully informed the 
claimant of what the evidence must show to support her claim.  
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the January 2003 and December 2004 
VCAA letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  She was advised to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in January 2003, which was prior to the 
February 2003 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  
Nevertheless, since the January 2003 notice did not fully 
advise the claimant of the requirements set forth in 
38 U.S.C.A. § 1151, the timing of the December 2004 letter 
must also be addressed.  Even though this letter was sent to 
the claimant after the first AOJ decision, the Board finds 
that any defect with respect to the timing of the December 
2004 VCAA notice was harmless.  Although the notice provided 
to the veteran in December 2004 was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
prior to certification of the veteran's claim to the Board in 
April 2005.  The contents of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records, a referred private treatment examination 
report and a VA examination.  The Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

The veteran was afforded a VA examination in October 2003.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

Analysis

The veteran is claiming entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of an 
excisional biopsy of the left quadriceps muscle done at a VA 
medical center in May 2002.  Formerly, 38 U.S.C.A. § 1151 
provided that "[w]here any veteran suffers an injury or an 
aggravation of an injury, as a result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation . . . awarded under any of the laws 
administered by the Secretary, or as the result of having 
submitted to an examination under any such law, and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran, disability or death compensation . 
. . shall be awarded in the same manner as if such 
disability, aggravation or death were service-connected."  
38 U.S.C.A. § 1151 (West 1991).

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of indicated fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 
38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court), in Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  The Gardner decision was affirmed by both the United 
States Court of Appeals for the Federal Circuit, see Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States 
Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  
The United States Supreme Court, in affirming the Court's 
decision, held that the statutory language of 38 U.S.C.A. 
§ 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
See Brown, supra.  

38 C.F.R. § 3.358 was amended in 1995 to conform to the 
Supreme Court decision.  The amendment was effective November 
25, 1991, the date the Court issued the Gardner decision.  60 
Fed. Reg. 14,222 (March 16, 1995).  Subsequently, Congress 
amended 38 U.S.C.A. § 1151, effective for claims filed on or 
after October 1, 1997, to preclude benefits in the absence of 
evidence of VA carelessness, negligence, lack of proper 
skill, error in judgment or similar fault on the part of VA 
in furnishing care, or an unforeseen event.  Pub. L. No. 104-
204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), codified at 
38 U.S.C.A. § 1151 (West 2002).  

The revised provisions of 38 C.F.R. § 3.358 state that where 
it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  38 C.F.R. § 3.358(c)(3).  
"Necessary consequences" are those that are certain or 
intended to result from the VA hospitalization or medical or 
surgical treatment.  Id.

The Board received the current claim in October 2002.  As 
noted above, the amended version of 38 U.S.C.A. § 1151 has 
added the requirement that there must be evidence showing 
that the additional disability for which benefits are sought 
was proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA or by an event not reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151. 

In pertinent part, 38 C.F.R. § 3.361 provides as follows:

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Prior to the May 2002 biopsy of the veteran's left quadriceps 
muscle, a June 2001 VA treatment record showed that the 
veteran complained of a burning pain in her legs, mostly 
distally in the area of the calves that increased with 
walking.  VA treatment records during March and April 2002 
showed an undiagnosed problem involving cramping of both legs 
and myalgias of both her calves.  Based on this undiagnosed 
problem, in May 2002, the veteran underwent a left quadriceps 
muscle biopsy.  The biopsy results were normal, except for 
the predominance of type 2 fiber.  

Approximately a week and half after the biopsy, a VA 
neurology treatment record noted that everything went okay 
with the biopsy, except that the veteran complained of some 
numbness in the lateral lower part of the left thigh, 
crossing over the knee medially.  A sensory examination 
showed some hypoesthesia in the lower part of the lateral 
left thigh, crossing a little bit over the knee, but the 
doctor noted that this did not clearly overlap with any 
classical nerve territory.  The diagnosis was essentially the 
same as before the biopsy: myalgias cramps and pain in the 
legs triggered by walking.  The possibility of a lesion in 
the muscle where metabolic mitochondria myopathy or tubular 
disease aggregates was being pursued as a possible 
explanation. 

An August 2002 VA neurology treatment record again indicated 
an unclear etiology for myalgias, cramps and pain in the legs 
triggered by walking.  The record noted the predominance of 
type 2 fibers from the biopsy and stated that further 
evaluation would be necessary.  An August 2002 treatment 
record with the veteran's primary care physician showed 
continuing complaints of left lower leg pain.  The record 
indicated that the veteran had seen both neurology and 
rheumatology with no clear diagnosis despite normal EMG, NCV, 
muscle biopsy and numerous lab tests with only abnormality 
being elevated ESR and CPK.  The assessment was unknown 
muscular processes.  

The veteran was referred to a private muscle specialist in 
August 2002.  The consultation report showed that there was 
no supportive evidence for any specific muscle pathology or 
myopathy.  Further, no evidence of any neuromuscular disease 
was found.  The doctor was unable to provide a specific 
diagnosis.  

A December VA neurology treatment record showed that the 
veteran complained of pain and numbness overlapping her left 
lateral femoral cutaneous nerve.  The assessment showed that 
there was an area of decreased pin prick in the left thigh in 
the territory of the lateral femoral cutaneous nerve 
suggestive of meralgia paresthetica.  

The veteran was afforded a VA examination in October 2003.  
The medical records were reviewed.  The examiner noted that 
the veteran's main complaints were the same as she had prior 
to the biopsy, plus numbness over the whole anterolateral 
aspect of the left thigh.  The biopsy was done at the 
junction between the lower and middle 1/3 of the thigh 
anteriorly.  The examiner noted that the veteran complained  
of shooting pains from the biopsy site all the way up to the 
left hip and all the way down to the foot.  The veteran also 
complained of intermittent claudication, but the examiner 
indicated that she had this symptom prior to the biopsy.  An 
MRI of the brain and spine were unremarkable.  The examiner 
noted that the veteran had an EMG and NCV done showing no 
lateral femoral cutaneous injury or neuritis or neuropathy.  
A muscle biopsy found no muscle disease.  

The examiner diagnosed the veteran with intermittent 
claudication after two blocks ambulation, which was secondary 
to peripheral vascular disease due to being a heavy smoker 
and obese, and as he previously noted a symptom the veteran 
had prior to the biopsy.  He also stated that the diagnosis 
of meralgia paresthetica, based on the veteran's subjective 
history of lateral femoral cutaneous related to decreased 
sensation on the anterolateral aspect of left side, was not 
caused by the muscle biopsy.  He pointed out that if this 
problem had been caused by the muscle biopsy, the numbness 
would be distally to the biopsy.  The examiner appears to 
have felt that this problem could be contributed to the 
veteran's weight.  He further stated that the shooting pains 
up and down the leg, which was again subjective without 
objective findings, could not derive from the biopsy site as 
it was not anatomically possible.  

The Board notes that at the May 2004 RO hearing, the veteran 
testified that before the biopsy, she had cramping in her 
calves.  She stated that after the biopsy, she had pain, 
numbness and swelling in her left thigh shooting up and down 
her leg, which was different from the pain she had 
experienced in her calves.  Although the veteran is competent 
to report the facts regarding her injury, as a lay person she 
is not qualified to offer a medical diagnosis or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

Based on a review of the record, the Board finds that the 
veteran has not been diagnosed with an additional disability 
as defined in 38 C.F.R. § 3.361.  The medical evidence of 
record shows continuing complaints of left leg pain and 
numbness; however, there is no current objective finding of 
any additional disability.  VA treatment records as well as 
the private referral do not give any diagnosis, and the VA 
examination report indicated that both diagnoses of meralgia 
paresthetica and shooting pains down the leg were based on 
the subjective history of the veteran, not an objective 
medical finding.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in 
itself constitute a disability.  See Sanchez-Benitez v. West, 
13 Vet.App. 282, 285 (1999), aff'd sub nom.  Sanchez-Benitez 
v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001)

The veteran stated at the hearing that a VA doctor in 
neurology had told her that her current pain was due to nerve 
damage that occurred during the biopsy.  The hearing officer 
held the case open for 30 days so that the veteran could 
submit a medical opinion from this doctor.  However, to date, 
no opinion has been submitted. 

The Board acknowledges that the veteran has experienced pain 
and has had to miss work.  However, the Board must find that 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of left quadriceps muscle biopsy is not warranted.  
There appears to be no diagnosis of any additional disability 
of the veteran's left leg since the biopsy was performed.  
Further, even if there is an additional disability, there is 
no objective finding that this disability was a result of the 
biopsy performed at the VA in May 2002.  Thus, a 
preponderance of the evidence is against the veteran's claim 
for 38 U.S.C.A. § 1151 compensation for residuals of 
excisional biopsy of left quadriceps muscle.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


